Wallach, J. (concurring in dissent).
I concur in the dissent of my colleague, Justice Asch. But because it would be no light thing to depart from our recent decisions in People v Santiago (110 AD2d 569) and People v Montanez (— AD2d —) and, to a somewhat lesser extent, from the holdings of the Second Department decisions in People v Powell (112 AD2d *341450), People v Swinson (111 AD2d 275, 277 [Titone, J., concurring in part]), People v Long (104 AD2d 902), People v Wagman (99 AD2d 519), and People v Desmond (93 AD2d 822) I am constrained to add a few observations of my own.
As I see it, the central issue determinative of the outcome here turns upon the construction of the words "he reasonably believes” used four times in Penal Law § 35.15 as applied to the conduct of one who seeks to justify the use of deadly force upon another, either to defend his own person or to resist robbery. The error in the Desmond-Santiago line of cases cited supra (understandably relied upon by Criminal Term), was, by focusing exclusively upon the subjective state of mind of the actor, to rewrite the statute and to substitute the term "genuinely” for "reasonably”. No one, not even defendant himself, argues that absent a state of mind that he genuinely apprehended the use of unlawful deadly force against him, the defense of justification would be available to him. Surely, however, something more is required than simply his own deep-dyed convictions, however honestly held, that he was imminently threatened with robbery or deadly peril. To hold otherwise, it seems to me, is to fail to give adequate force and effect to the element of reasonableness so clearly inserted in the statute.
The history of the Court of Appeals decisions which have considered the necessary elements of the defense of justification, beginning with Shorter v People (2 NY 193) in 1849 and terminating with People v Collice (41 NY2d 906) in 1977, lends considerable support for the view that a jury, in considering a claim of self-defense, must be instructed that some objective measure or community standard must be added to the actor’s personal apprehensions before his use of deadly force is justified. Beyond that, the broad contours of the Penal Law itself demonstrate the validity of that proposition. When recourse is had to other sections of the Penal Law, it becomes manifest that this legislation draws articulate distinctions, in appropriate situations, for the application of a subjective versus an objective test to the particular conduct under review.
At one end of the spectrum on the objective side may be found the affirmative defense of duress (Penal Law § 40.00 [1]), providing that criminal conduct may be excused if the defendant is coerced into the unlawful activity by force exercised upon him or a third person "which force or threatened force a person of reasonable firmness in his situation would have been unable to resist.” At the other end of the spectrum the *342Legislature has provided for the application of a purely subjective standard in defining when there is a duty to retreat (Penal Law § 35.15 [2] [a]), i.e., "the actor may not use deadly physical force if he knows that he can with complete safety as to himself and others avoid the necessity of so doing by retreating” (emphasis added). In between these perimeters, the statute has fashioned the hybrid partial affirmative defense of "extreme emotional disturbance” which will operate to reduce the crime of murder in the second degree to manslaughter in the first degree, where it can be shown that defendant’s distressed mental state was one "for which there was a reasonable explanation or excuse, the reasonableness of which is to be determined from the viewpoint of a person in the defendant’s situation under the circumstances as the defendant believed them to be.” (Penal Law § 125.25 [1] [a].)
At least one authority has, in a reprise of Justice Cardozo’s Law and Literature (at 100-101), criticized this statute as a "mystifying cloud of words” (Byrn, Homicide Under the Proposed New York Penal Law, 33 Fordham L Rev 173, 179; see, People v Shelton, 88 Misc 2d 136, 144). Such difficulty notwithstanding, in People v Casassa (49 NY2d 668), the Court of Appeals (at p 676) clarified the test to be applied by the trier of fact as a hybrid one: (1) the extreme emotional disturbance is subjective; e.g., " 'it may be that a significant mental trauma has affected a defendant’s mind for a substantial period of time, simmering in the unknowing subconscious and then inexplicably coming to the fore’ ” (citing People v Patterson, 39 NY2d 288, 303), but, " 'The ultimate test, however, is objective; there must be "reasonable” explanation or excuse for the actor’s disturbance’ ” (at p 679, quoting Comment to the Model Penal Code § 201.3 [Tent Draft No. 9 (1959)]).
Undoubtedly, Casassa (supra) has laid to rest the argument that no jury can be realistically asked to sift the actions of a defendant in a homicide case utilizing on the one hand the totally subjective standard of extreme emotional disturbance and, having been satisfied as to that, then to assess, in "hybrid” fashion, the objective reasonableness of defendant’s conduct, giving adequate consideration to the manner in which the total situation impacted upon a psyche imbalanced by that same extreme emotional disturbance. And most pertinent to the issue before us now, the suggestion has already been judicially advanced that a similar hybrid test should be used in assessing the justification defense set up in Penal Law § 35.15 (see, concurring opn of Sandler, J. P., in People v *343Montanez, — AD2d —). Indeed, in the self-defense case, the jury’s task in applying the "hybrid” test to the second branch of the inquiry would appear to be somewhat simpler: they must assess the impact of the total situation not upon a mind encumbered with extreme emotional disturbance, but rather upon a rational mentality affected merely by individual history and experience.* And, surely, if the community has an interest in requiring the satisfaction of an objective standard of reasonableness in permitting the reduction of criminal liability from murder to manslaughter, it has a more compelling interest in insisting upon a similar objective standard of reasonableness before ratifying a total exoneration of all liability in the context of a claim of self-defense. And it is just that community interest which finds expression in the words of the justification statute when it refers not simply to what defendant "believes”, but rather to that which "he reasonably believes”.
It is in light of the foregoing considerations that we must examine the instructions to the Grand Jury furnished by the presenting Assistant District Attorney set forth in extenso by the majority and by Justice Asch. In defining the objectivity test, Mr. Waples twice directed the grand jurors to consider "whether the defendant’s conduct was that of a reasonable man in the defendant’s situation” (emphasis added).
In all likelihood, this truncated caveat fell far short of what will be demanded of the Judge at trial, who in instructing the petit jury may well, depending upon the evidence adduced, be required to expand upon what "defendant’s situation” really was, particularly with reference to prior traumatic episodes of his life during which he was robbed and injured, as well as his close relationship with others who fell victim to savage street crime encounters. Such evidence, if offered, will of course be germane not only to defendant’s perception of his peril, but also to what a person with defendant’s background and experience would reasonably perceive and do. (See, People v Hamel, *34496 AD2d 644.) However, the Assistant’s directions were a fair if terse summary of the law of justification and in any event are not to be measured by the standard required to be applied at trial. In People v Calbud, Inc. (49 NY2d 389), an obscenity prosecution, the District Attorney failed to instruct the grand jurors upon the appropriate "statewide” standard in determining whether the offending materials were in fact obscene. Despite this omission even to mention the standard by which the Grand Jury was to assess the evidence at the core of the prosecutor’s case, the Court of Appeals, reversing both lower courts, reinstated the indictment with the following observation (at pp 394-395): "We deem it sufficient if the District Attorney provides the Grand Jury with enough information to enable it intelligently to decide whether a crime has been committed and to determine whether there exists legally sufficient evidence to establish the material elements of the crime.” The court supplemented this observation with a footnote that "[i]n the ordinary case, this standard may be met by reading to the Grand Jury from the appropriate sections of the Penal Law” (supra, p 395, n 1). Defendant concedes, as he must, that legally sufficient evidence to sustain the indictment was placed before this second Grand Jury, and it also appears that this body was provided in the Assistant’s main charge with all the necessary statutory elements pertaining to the nine counts of the indictment which Criminal Term dismissed.
It is unnecessary to add further to the reasons set forth by Justice Asch for rejecting defendant’s contentions that a third Grand Jury must be convened simply for the purpose of evaluating allegedly impeaching evidence with respect to the witnesses Ramseur and Canty. The substance of most of this impeachment was before the Grand Jury; indeed, the Assistant District Attorney was rather scrupulous in calling the grand jurors’ attention to the fact that the witness Ramseur had been charged with reporting to the police a lurid and false scenario of his imaginary kidnapping and that this falsehood should be considered in evaluating Ramseur’s testimony.
For the foregoing reasons, the order of Criminal Term dismissing the indictment with leave to submit to a third Grand Jury should be reversed and the indictment reinstated for further proceedings in accordance with law.
Carro, J., concurs with Kassal, J.; Kupferman, J. P., concurs in a separate opinion; Asch, J., dissents in an opinion; *345Wallach, J., in a separate dissenting opinion, concurs with the dissenting opinion by Asch, J.
Order, Supreme Court, New York County, entered on January 21, 1986, affirmed to the extent appealed from for the reasons stated in the opinion by Justice Crane.

 It should be emphasized that the use of this "hybrid” approach in no way resurrects the "reasonable person” test familiar in the Law of Torts (see, Prosser and Keeton § 32 [5th ed]) and in so doing avoids the objection of one commentator that use of the objective standard in isolation is unacceptable since it fails to distinguish between the culpable versus the negligent killer (Singer, The Goetz Case Revives Issue of Self-Defense Standards, NYU, Feb. 18, 1986, p 1, cols 3, 4). Thus, there is no foundation for the anxieties expressed by my colleague, Justice Kassal, that a reversal here will import the negligence standard of the ordinary prudent man into the inquiry.